BARNARD, P. J.
The material facts involved in this appeal are exactly similar in all respects to those involved in Churchill v. Title Insurance & Trust Co., 4 Civil No. 2122, this day decided (ante, p. 415 [75 Pac. (2d) 526]).  The same question of law is presented and for the reasons given in the case referred to and on the authority thereof the judgment herein appealed from is affirmed.
Marks, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 17, 1938.